Order entered November 9, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01148-CV

    GREENWOOD MOTOR LINES, INC. D/B/A R+L CARRIERS AND STEVEN C.
                       GASTON, Appellants

                                              V.

                                 BOBBIE BUSH, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-16041-M

                                          ORDER
       Appellants’ October 30, 2015 motion to strike appellee’s post-submission letter brief is

DENIED. Appellants’ alternative motion to file a response to appellee’s post-submission letter

brief is GRANTED, and appellants’ response is due November 16, 2015.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE